                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
              v.                         ) CASE NO. 3:19-CR-302-ALB
                                         )
JAMES F. WELBURN,                        )
                                         )

                                         ORDER

        James Welburn (“Welburn”) is charged with multiple counts of conspiracy, bribery,

and wire fraud. (Doc. 1). Evidence supporting these charges was seized from Welburn’s

truck driving school. On August 26, 2019, Welburn filed a Motion to Suppress. (Doc. 13).

This matter is before the court on the October 29, 2019 Recommendation of the United

States Magistrate Judge. (Doc. 27). Welburn did not file an objection to the

Recommendation. Upon review of the Recommendation and after an independent review

of the file, it is

        ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED;

        2. Welburn’s Motion to Suppress (Doc. 13) is DENIED.

        DONE and ORDERED this 14th day of November 2019.



                                        /s/ Andrew L. Brasher
                                  ANDREW L. BRASHER
                                  UNITED STATES DISTRICT JUDGE
